Title: From James Madison to Thomas Jefferson, 28 July 1806
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Washington July 28. 1806

The Essex arrived yesterday morning, and I recd from Commodore Rodgers the inclosed letter from Mr. Lear.  The Acct current to which it refers happened not to be put up with the inclosures.  The general view of Mediterranean affairs given by Rodgers strengthens the favorable one presented by Lear.
Cathcart writes that Mellimelli had accepted a reimbursement of the cost of the supernumerary articles, and had been restored by the measure to good humour, which had been strongly affected by the change in the arrangement for transporting the articles, and his suspicions that he should either never receive them or receive them at a day too distant for his speculations.  Mellimelli it seems had also signified that he should feel little concern if the seceding part of his suite should be left behind.  But as there is reason to believe that his indifference proceeded from a fear that he might have to pay their debts, and as such a disposition of the seceders might do us harm at Tunis, as well as give us trouble here, it has been thought best not to recall the request made to the Mayor of N. York.
The Newspapers tell us that Col. Smith has been returned by the Jury not guilty.  I do not learn the ground on which the verdict was understood to be formed, or on which it was pressed by the Counsel.  If it was not a mere sic volo, sic jubeo, it probably is to be charged to the want of irresistible proof of the intent, or to the success of the Counsel in presenting the intermediate destinations, as breaking the continuity of the expedition.
Altho’ I have reason to believe that my departure will be the signal for opening the federal batteries agst. our letter to the Court, I shall postpone it for a few days only.  We are still without rain.  The fields have lost entirely their verdure.  The Corn looks better than could be expected.  The crops of Tobo. in Maryland are likely to fail at least to the amount of a half.  With respectful attachment, Yrs.

James Madison

